Citation Nr: 0028762	
Decision Date: 10/31/00    Archive Date: 11/03/00	

DOCKET NO.  97-14 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

Entitlement to service connection for depression with a sleep 
disorder.

Entitlement to an increased rating for intervertebral disc 
syndrome of the lumbar spine, currently evaluated as 
20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Neil Reiter, Counsel


INTRODUCTION

The veteran served on active duty from November 1979 to 
November 1982 and from April 1986 to December 1993.  He 
served in Saudi Arabia during the Persian Gulf War.  

This case was previously before the Board in February 1999 at 
which time it was remanded to make arrangements for a video 
conference hearing before the Board while the veteran was at 
the regional office (RO).  This hearing was conducted in 
September 1999.  

Initially, it should be noted that the Board remand of 
February 1999 also indicated that the RO should take 
appropriate action on the issue of entitlement to service 
connection for a stomach disorder and diarrhea due to an 
undiagnosed illness in response to the veteran's September 
1998 notice of disagreement.  Subsequently, in August 1999, 
the RO sent the veteran a statement of the case relating to 
this issue, explaining his appellate rights.  The veteran has 
not presented a timely appeal with regard to this issue, and 
this issue is not appellate status at this time. 

In September 1999, the veteran testified at a video 
conference hearing before the Board.  The veteran indicated 
that he would submit additional medical records within a 
short period of time.  However, no additional evidence was 
received until 2000, more than 90 days following the hearing.  
Such evidence, stamped as received February 17, April 21 and 
May 15, 2000 included copies of various Department of 
Veterans Affairs (VA) medical reports and a medical report 
that the veteran underwent further surgery at a VA medical 
facility in late 1999 for additional disc problems in the 
lumbar spine.  There was also a report of an April 2000 VA 
examination relating to disability in the cervical and lumbar 
spine.  Such reports were submitted without a waiver to allow 
the Board to consider such evidence without consideration by 
the RO.  It does not appear that the regional office had the 
benefit of review of the late 1999 and early 2000 VA records.  
It has not been determined if this material is timely and 
relevant under 38 C.F.R. § 20.1304.  


FINDINGS OF FACT

1.  The veteran has been granted service connection for 
intervertebral disc syndrome of the cervical spine, evaluated 
as 20 percent disabling, for intervertebral disc syndrome of 
the lumbar spine, evaluated as zero percent disabling, and 
for impotence, evaluated as zero percent disabling.

2.  In June 1997, the veteran submitted a claim for service 
connection for depression.  

3.  At his hearing in September 1999, the veteran maintained 
that his depression stemmed from, and was intertwined with, 
his problems with impotency and chronic pain due to his 
cervical and lumbar disabilities, and he stated that he had 
received treatment for several years since 1995 for this 
depression with sleep disturbance. 

4.  VA outpatient treatment reports in 1995 and 1996 indicate 
that the veteran was depressed and frustrated because of the 
pain and physical limitations relating to his physical 
disabilities and impotence, and later outpatient treatment 
reports note continued treatment for depression.


CONCLUSION OF LAW

The veteran has submitted a well-grounded claim for service 
connection for depression with a sleep disorder.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 1991); 38 C.F.R. §§  3.303, 3.310 
(1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran was granted service connection for intervertebral 
disc syndrome of the cervical spine and intervertebral disc 
syndrome of the lumbar spine in 1994.  Subsequently, he was 
granted service connection for impotence.  

In June 1997, the veteran submitted a claim for service 
connection for "depression, chronic undiagnosed stomach and 
diarrhea condition."  Subsequently, the RO interpreted the 
claim for service connection for depression as a claim for 
service connection for a disability residual to an 
undiagnosed illness resulting from the veteran's Gulf War 
experiences.  

VA outpatient treatment reports in October 1995 indicate that 
the veteran had complaints of depression and sleep problems.  
In December 1995, there were physical concerns about his Gulf 
War experience and exposure to smoke and oil fires.  In 
January 1996, the veteran reported anger, depression, and 
frustration with his physical disabilities.  Later in January 
1996, the veteran's wife described symptoms of depression, 
and she indicated that the veteran talked about not being the 
person who he was before his injury resulting in disability 
of the cervical and lumbar spine.  It was noted that the 
veteran was having problems dealing with his limitations.  In 
December 1996, it was noted that the veteran had had a penile 
implant with equivocal results, and that he was feeling 
depressed and worthless.  He reported that he was not 
sleeping well.

On a VA examination in September 1997, the veteran reported 
that he was not involved in psychiatric care, but that he was 
receiving Zoloft from a primary care clinic.  Mental status 
examination resulted in the diagnosis of major depression, 
moderate, most likely a single episode.

VA outpatient treatment reports after 1997 show continued 
complaints of depression, with a notation that he was seeing 
a civilian psychiatrist or psychologist.  

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1993).  Service connection may be granted for 
disability which is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310.  

The threshold question that must be resolved with regard to a 
claim for service connection is whether the veteran has 
presented evidence of a well-grounded claim.  38 U.S.C.A. 
§ 5107; Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  A 
well-grounded claim is a plausible claim that is meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski, supra.  An allegation that a disorder is service 
connected is not sufficient; the veteran must submit evidence 
in support of the claim that would justify a believe by a 
fair and impartial individual that the claim is plausible.  
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  The 
quality and quantity of the evidence required to meet the 
statutory burden of necessity will depend upon the issue 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).  

In order for a claim to be well granted, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between a current disability and an inservice injury or 
disease, or a service-connected disability (medical 
evidence).  Caluza v. Brown, 7 Vet. App. 498 (1995).

In June 1997, the veteran claimed service connection for 
depression, and this claim was not specifically restricted to 
the issue of service connection for an undiagnosed illness 
resulting from the veteran's Persian Gulf War experience.  
The VA outpatient treatment reports of 1995 and 1996 imply a 
relationship between the veteran's depression and his 
service-connected disabilities.  In any event, the VA 
outpatient treatment reports in 1995 and 1996 provide 
evidence of a current disability, depression, and some 
evidence of a nexus between the depression and sleep disorder 
and the veteran's service-connected disabilities.  Finally, 
while the VA examination in October 1997 diagnosed a single 
episode of depression, there is evidence that the veteran 
continued to receive treatment for depression after the 1997 
VA examination, indicating treatment for a more chronic 
condition. 

In essence, the veteran has demonstrated competent evidence 
of a current disability and some medical evidence that the 
current disability of depression is related to service-
connected disabilities.  He has therefore met the criteria to 
well ground the claim for depression with a sleep disorder as 
secondary to his service connected disabilities.  Caluza v. 
Brown, supra. 


ORDER

The veteran's claim for service connection for depression 
with a sleep disorder is well grounded.  To this extent, the 
veteran's appeal is granted.  


REMAND

As just indicated, the veteran's claim for service connection 
for depression with a sleep disorder is not restricted to the 
issue of service connection as a residual of an undiagnosed 
illness resulting from the veteran's Persian Gulf War 
experience.  The veteran's initial claim indicated that he 
desired service connection for "depression" as a primary 
disability, and VA treatment records provide some hint that 
the depression is secondary to his service connected 
disabilities.  As just determined, this claim is well 
grounded, raising the duty to assist.  

The Board finds that the question of service connection for 
depression and sleep disturbance as proximately due to or the 
result of the veteran's service-connected disabilities, and 
in the alternative, the question of whether his service-
connected disabilities are aggravating his depression with 
sleep disturbance under the criteria of Allen v. Brown, 
7 Vet. App. 439 (1995) must be reviewed, adjudicated and 
further developed, if appropriate.  An issue which is well 
grounded under one theory raises a duty to assist and 
requires development for all alternative theories. Schroeder 
v. West, 212 F. 2d. 1205 (2000).  The additional development 
should include obtaining statements from the veteran's 
private physician or physicians treating him for depression, 
obtaining all pertinent outpatient treatment reports, and 
scheduling a new VA psychiatric examination (since the VA 
examination in 1997 did not have the benefit of all of the 
veteran's medical records).  

The medical records received in 2000 were submitted without a 
waiver to allow the Board to consider such evidence without 
initial consideration by the RO.  Therefore, the Board must 
remand the question of service connection for depression with 
a sleep disorder and the question of entitlement to an 
increased rating for intervertebral lumbar disc syndrome for 
consideration of such additional evidence.  See 38 C.F.R. 
§ 20.1304 (1999).  

In addition, it is noted that some of the records submitted 
in 2000 are incomplete.  Specifically, a complete report of 
the veteran's VA hospitalization in late 1999 is not of 
record.  The RO needs to complete development and 
adjudication relating to this new material and the question 
of whether the veteran is entitled to an increased rating for 
the disability of the lumbar spine.  Finally, the evidence 
submitted in 2000, if timely to this claim,  may raise the 
question of whether the veteran is also seeking an increased 
rating for the disability of the cervical spine.

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should consider the new 
evidence submitted by the veteran in 2000 
relating to the present appellate issues, 
as well as any other related issues, 
including the timely nature of the 
submissions. 

2.  The RO should obtain copies of the 
complete clinical records of the 
veteran's hospitalization in late 1999 
for a lumbar diskectomy, and copies of 
all of the veteran's VA outpatient 
treatment reports since January 1999.

3.  The RO should make arrangements for 
another psychiatric examination of the 
veteran to determine the nature and 
extent of any psychiatric disability 
present.  Specifically, the examiner 
should be requested to provide an opinion 
concerning whether the veteran has a 
chronic disability of depression with 
sleep disturbance, and whether such 
disability, if present, is proximately 
due to or the result of the veteran's 
service-connected disabilities.  
Alternatively, the examining physician 
should be requested to determine whether 
the service-connected disabilities are 
aggravating any non service connected 
depression with sleep disturbance under 
the criteria of Allen v. Brown, supra.

4.  The RO should then review the 
question of service connection for 
depression and/or a sleep disturbance 
under all possible theories.  

5.  The RO should again review and 
adjudicate the question of entitlement to 
an increased rating for intervertebral 
disc syndrome of the lumbar spine in view 
of the additional evidence presented.  It 
should be determined whether the veteran 
is seeking an increased rating for 
disability of the cervical spine. 

If there is any adverse determination relating to the 
veteran's claims, the case should be processed in accordance 
with appropriate appellate procedures, including the issuance 
of a supplemental statement of the case.  No action is 
required of the veteran unless and until he receives further 
notice.  The purpose of this REMAND is to procure clarifying 
data, and to provide due process.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
determination warranted in this case. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	ROBERT D. PHILIPP
	Veterans Law Judge
	Board of Veterans' Appeals





Error! Not a valid link.

